Citation Nr: 1437438	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee anterior cruciate ligament injury, status-post repair.

2.  Entitlement to an initial compensable evaluation prior to November 7, 2013, and an evaluation in excess of 10 percent thereafter, for left eye chorioretinitis pars planitis, status-post cryotherapy with partial madarosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to January 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO granted service connection for a right knee anterior cruciate ligament injury, status-post-repair, and assigned a 10 percent rating, effective from August 22, 2008.  The RO also granted service connection for left eye chorioretinitis pars planitis, status-post cryotherapy with partial madarosis, and assigned a noncompensable rating, effective from August 22, 2008.  The Veteran appealed the assigned ratings.

In August 2013, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, in a June 2014 rating decision, the AMC increased the Veteran's disability evaluation for his left eye disability to 10 percent, effective from November 7, 2013.  However, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.
FINDINGS OF FACT

1.  The Veteran's right knee anterior cruciate ligament injury, status-post repair, is not productive of moderate lateral instability; ankylosis; actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  

2.  Prior to November 7, 2013, there was no evidence that the Veteran's left eye retinal scarring residuals from cryotherapy resulted in an irregular, duplicated, enlarged, or diminished image.  His left eye visual acuity was 20/30 for this period.

3.  Beginning on November 7, 2013, the Veteran's left eye visual acuity was 20/100.

4.  For both periods on appeal, the Veteran's left eye disability manifested in residual retinal scarring and partial madarosis.  There were no incapacitating episodes attributable to any eye conditions, and there was no diplopia or visual field defects during either period on appeal.  

5.  For both periods on appeal, the Veteran has not demonstrated the level of vision impairment needed for consideration of special monthly compensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee anterior cruciate ligament injury, status-post repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  The criteria for an initial compensable evaluation prior to November 7, 2013, and an evaluation in excess of 10 percent thereafter, for left eye chorioretinitis pars planitis, status-post cryotherapy with partial madarosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Codes 6000, 6011, 6024, 6066 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right knee and left eye disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for the service-connected right knee and left eye disabilities.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes and private treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

In the August 2013 remand, the Board directed the RO/AMC to request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his right knee and left eye disabilities.  In September 2013, the AMC requested that the Veteran complete an authorization so that it could obtain records from any identified private providers who treated him for his right knee and left eye disabilities.  The Veteran did not respond to this request.  

In addition, in the August 2013 remand, the Board directed the RO/AMC to obtain any outstanding VA medical records from the Carl Vinson VA Medical Center in Dublin, Georgia, dated from February 2010 to the present.  In accordance with the remand directive, the AMC obtained VA treatment notes dated from February 2010 to November 2013.

The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA joints examination in July 2009, a VA knee conditions examination in March 2014, and VA eye examinations in July 2009 and November 2013.  In addition, the November 2013 VA eye examiner provided an addendum opinion in January 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the right knee and left eye disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.  Moreover, the VA examiners' opinions were fully responsive to, and addressed, the August 2013 remand directives.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee or left eye disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the August 2013 remand, the Board finds that AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential private medical evidence, obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with sufficient VA examinations for his right knee and left eye disabilities.  As such, the AMC has substantially complied with the Board's instructions.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee disability is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his right knee disability.  

As a preliminary matter, the Board notes that there is no x-ray evidence of arthritis involving of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In fact, the findings of an x-ray of the right knee, included in the July 2009 VA joints examination report, only showed the changes of a remote anterior cruciate ligament repair with a small, faintly calficified intra-articular loose body.  There was no x-ray evidence of arthritis in the right knee.  Thus, an increased evaluation is not warranted under Diagnostic Code 5003.

In considering the criteria of Diagnostic Code 5257, the assigned 10 percent evaluation contemplates slight instability from a torn meniscocapsular separation and anterior cruciate ligament of the right knee.  In order to warrant a higher evaluation, the Veteran must have moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As an initial matter, the Board notes that there were no complaints or findings of recurrent subluxation of the right knee during the appeal.  In fact, during the July 2009 VA examination, the Veteran denied any dislocation of subluxation of the joint, and the March 2014 VA examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation of the right knee.

However, the Veteran did complain of joint instability during the July 2009 VA examination, in a September 2009 notice of disagreement, and in a July 2011 substantive appeal.  During the July 2009 VA examination, the Veteran stated that his knee gave way a couple of times per week, but most of the time, he caught himself and he did not fall.  He also indicated that he wore an anterior cruciate ligament knee brace occasionally, but he stated that it did not work.  In his September 2009 statement, the Veteran reported that his right knee instability required him to wear a supportive knee brace, especially during active periods.  He also stated, "My knee buckles without warning."  He reiterated that his knee was unstable and gave way without warning in his July 2011 statement.  However, the July 2009 VA examiner noted that there was no joint laxity or instability on examination, despite the Veteran's reports that he fell at least twice a week.  Lachman and McMurray tests were negative for instability.  Likewise, during the March 2014 VA examination, the examiner noted that joint stability tests were normal.  Specifically, Lachman, posterior drawer, and medial-lateral instability testing were normal for the right knee.  In addition, the March 2014 VA examiner noted that the Veteran did not use any assistive devices, to include braces.  

While the Veteran reported instability and giving way throughout the appeal, there was no objective evidence of instability on examination in July 2009 or March 2014.  The Board notes that the Veteran is certainly competent to report experiencing symptoms such as knee instability; however, physical examinations performed by medical professionals provided affirmative evidence that there was no instability.  Indeed, the examiners performed tests specifically used to assess whether there is instability.  Therefore, the Board finds that the preponderance of the more probative evidence weighs against a finding that the Veteran had moderate right knee lateral instability.  Therefore, the Board concludes that the Veteran has not met the criteria for a higher initial rating of 20 percent for moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.  Id.

In an effort to afford the Veteran the highest possible rating, the Board has also determined whether any other rating criteria are applicable.

The Board also finds that the Veteran is not entitled to higher or separate evaluations under Diagnostic Codes 5260 or 5261 for limitation of flexion or extension.  The record does not show that flexion is limited to 45 degrees or that extension is limited to 10 degrees for the appeal period to warrant a higher disability rating under these criteria.  In fact, during the July 2009 VA examination, the Veteran demonstrated right knee extension to 0 degrees and flexion to 140 degrees with no additional limitation of motion on repetitive testing.  During the March 2014 VA examination, he had right knee extension to 0 degrees and flexion to 110 degrees with objective evidence of painful motion at 100 degrees.  There was no additional limitation of motion on repetitive testing.  Both VA examination range of motion testing finds correlate to a noncompensable evaluation.  As such, the current rating assigned contemplates the Veteran's symptomatology of painful motion, and rating under these diagnostic codes is not appropriate in this case.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's right knee is not fixated or immobile.  In addition, the March 2014 VA examiner noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition, and there was no evidence of history of dislocations.  Moreover, the Veteran has not contended that he has such symptomatology.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's right knee is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  While the March 2014 VA examiner noted that there was no change in range of motion following repetitive motion, he opined that pain on repeated flexion or repetitive stress increased the Veteran's pain and weakened his function of the right knee.  However, even when considering the effect of the Veteran's pain and other functional loss, he still demonstrated range of motion following repetitive use of flexion to 110 degrees. 

Accordingly, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right knee disability.


Left Eye

The Veteran's left eye disability is currently assigned a noncompensable evaluation prior to November 7, 2013, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6024 (prior to November 7, 2013) and 6000 (beginning on November 7, 2013). 

Diagnostic Code 6024 provides the rating criteria for complete loss of eyelashes.  It states that complete loss of eyelashes, unilateral or bilateral, are assigned a 10 percent rating.  This is the only schedular rating available under that diagnostic code.  

During the July 2009 VA examination, the Veteran complained of mild left lower eyelid damage from a cryotherapy probe during service.  He complained that his left eye lid swelled every night.  The examiner noted that the Veteran did have evidence of madarosis (loss of lashes) centrally in the left lower lid; however, the left upper lid was within normal limits.  Because the Veteran did not have a complete loss of eyelashes of his left eye or both eyes, he does not warrant a compensable evaluation for the period prior to November 7, 2013, under Diagnostic Code 6024.

Diagnostic Code 6000 provides that choroidopathy, including uveitis, iritis, cyclitic, and chorioditis is to be rated under the General Rating Formula for Diseases of the Eye.  38 C.F.R. § 4.79.  Under the General Rating Formula for Diseases of the Eye, the rater is instructed to evaluate the eye disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Id.

Pertaining to incapacitating episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent evaluation is provided for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.79.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

During the November 2013 VA examination, the examiner opined that the Veteran had no incapacitating episodes attributable to any eye conditions.  Moreover, the Veteran did not contend that he had any incapacitating episodes attributable to any eye conditions during either period on appeal.  Therefore, a compensable evaluation prior to November 7, 2013, and an evaluation in excess of 10 percent thereafter, are not warranted for incapacitating episodes attributable to the service-connected left eye disability.

The Board has considered whether a compensable evaluation prior to November 7, 2013, and an evaluation in excess of 10 percent for the period beginning on November 7, 2013, would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning higher rating under other diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The evidence of record suggests that the Veteran has residual retinal scarring on his left eye from cryotherapy.  Diagnostic Code 6011 provides the rating criteria for retinal scars, atrophy, or irregularities.  It states that localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image are assigned a 10 percent rating.  This is the only schedular rating available under that diagnostic code.  Diagnostic Code 6011 then indicates that, alternatively, the disability may be evaluated based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6011.

During the July 2009 VA examination, the Veteran complained of black floaters, occasional flashes, and photophobia in his left eye.  However, he reported that he had "no significant decrease in visual acuity at distance and near."  He also indicated that he continued to drive without difficulty.  Therefore, there is no evidence to suggest that the Veteran's left eye scarring resulted in an irregular, duplicated, enlarged, or diminished image, warranting a 10 percent evaluation, prior to November 7, 2013.  

Pertaining to visual impairment, the criteria of 38 C.F.R. § 4.75(c) indicate that, subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.

The provisions of 38 C.F.R. § 3.383(a)(1) indicate that impairment of the non-service-connected eye will be considered if the impairment in that eye is not the result of the Veteran's own willful misconduct and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  As will be shown below, the Veteran's vision does not satisfy these criteria.  

The Veteran underwent VA eye examinations in July 2009 and November 2013.  Visual acuity testing during the VA examinations did not suggest that visual acuity of either eye was ever evaluated as 20/200 or less or that the peripheral field of vision for each eye was 20 degrees or less.  Moreover, the Veteran has not contended that this is the case.  In fact, during the July 2009 VA examination, the Veteran's nonservice-connected right eye uncorrected visual acuity was 20/20, and during the November 2013 VA examination, the right eye uncorrected and corrected distance and near visual acuity was reported as 20/40 or better.  Therefore, for rating purposes, the vision in the Veteran's nonservice-connected right eye will be considered to be 20/40, pursuant to 38 C.F.R. § 4.75(c).

Thus, in order to warrant a compensable rating under the pertinent criteria for the period prior to November 7, 2013, the visual acuity of the Veteran's left eye must be evaluated as 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066.  During the July 2009 VA examination, the Veteran's uncorrected left eye visual acuity was reported as 20/30.  The examiner did not include corrected distance testing results.  Therefore, he does not warrant a compensable rating based on impairment of central visual acuity for the period prior to November 7, 2013.

In order to warrant an initial rating in excess of 10 percent under the pertinent criteria for the period beginning on November 7, 2013, the visual acuity of the Veteran's left eye must be evaluated as 20/200.  Id.  During the November 2013 VA examination, the Veteran's uncorrected and corrected left eye visual acuity was 20/100 for distance and 20/70 for near.  The Veteran's visual acuity is shown, at its worst, to be 20/100, as documented in the VA examination report.  This result was obtained based upon corrected distance testing, as is required under the criteria of 38 C.F.R. § 4.76.  In addition, none of the evidence of record suggests that the lens needed to correct distant vision in the poorer left eye differs by more than three diopters from the lens required to correct distant vision in the better right eye. Therefore, he does not warrant an evaluation in excess of 10 percent based on impairment of central visual acuity for the period beginning on November 7, 2013.

In addition, in order to warrant a compensable rating for the period prior to November 7, 2013, for visual field impairment, the Veteran would have to demonstrate homonymous hemianopsia or concentric contraction of visual field with remaining field of 31 to 45 degrees or 16 to 30 degrees.  38 C.F.R. § 4.79, Diagnostic Code 6080.  In order to warrant a rating in excess of 10 percent for the period beginning on November 7, 2013, for visual field impairment, the Veteran would have to demonstrate homonymous hemianopsia or concentric contraction of visual field with remaining field of 6 to 15 degrees.  Id.  Confrontation visual field testing was full in both eyes on examination in July 2009.  The November 2013 VA examination report shows that there was no visual field defect.  The Veteran did not have contraction of a visual field or loss of a visual field.  Because peripheral field of vision for each eye is not 20 degrees or less, the service-connected left eye must be evaluated without considering the visual field results of the non-service-connected right eye.  Nevertheless, visual field testing of the right eye has never met the criteria for a compensable rating under these criteria.  

Finally, there is no evidence of diplopia or symblepharon.  The November 2013 VA examiner specifically noted that the Veteran did not have diplopia in his examination report.  Therefore, the Board finds that evaluation under the criteria associated with diplopia is not warranted.

The Veteran has complained of symptomatology related to his left eye cryotherapy residuals, and he is certainly competent to do so.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that he contends that the vision in his left eye has worsened, the Board has determined that the specific findings on examination as to exactly what level of impairment is present are more probative than the Veteran's general complaints.

Lastly, the Board notes that the Veteran has never demonstrated the level of vision impairment needed for consideration for special monthly compensation.  See 38 C.F.R. § 3.350.

Given a review of all of the evidence and the foregoing analysis, the Board finds that the evidence preponderates against a finding that a compensable evaluation is warranted for the period prior to November 7, 2013, and the evidence preponderates against a finding that an evaluation in excess of 10 percent is warranted for the period beginning on November 7, 2013, for the Veteran's service-connected left eye disability, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee and  left eye disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee and left eye disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, instability, and functional loss of his right knee are contemplated in the rating criteria.  Likewise, his complaints of lower left eyelid damage, floaters, occasional flashes and photophobia, and swelling of his left lower eyelid were considered in the assignment of the noncompensable evaluation assigned prior to November 7, 2013.  In addition, his complaints of mild madarosis and spotty, hazy vision with floaters were considered in the assignment of the 10 percent evaluation beginning on November 7, 2013.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of these disorders, but the Veteran's disabilities not productive of such manifestations. 

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee and left eye disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for a right knee anterior cruciate ligament injury, status-post repair, is denied.

An initial compensable evaluation prior to November 7, 2013, and an evaluation in excess of 10 percent thereafter, for left eye chorioretinitis pars planitis, status-post cryotherapy with partial madarosis, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


